Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 13, 2021

The Court of Appeals hereby passes the following order:

A21A1638. BERG v. BEAVER.

      After a two-day evidentiary hearing, the trial court modified the custody and
child support provisions established by the divorce decree that dissolved the marriage
between Brian Berg and Rebecca Beaver. In determining Berg’s gross monthly
income for child support purposes, the trial court found that Berg had presented
unreliable evidence regarding income. It thus imputed his income pursuant to OCGA
§ 19-6-15 (f) (4) (A) by averaging the monthly expenses that Berg actually paid in
2019 and 2020. We granted Berg’s application for discretionary review, and this
appeal followed.
      Among other things, Berg argues that his income evidence was reliable and that
the trial court should have used that evidence to calculate his gross monthly income,
rather than imputing income. This is a peculiarly factual claim that requires us to
review the testimony and other evidence presented at the final hearing. The record
shows, however, that we do not have the entire transcript of that hearing. Only
excerpts of the transcript were filed in the trial court and transmitted to us on appeal.
We have separate transcripts containing the testimony of Berg, the testimony of
Beaver, and the trial court’s ruling following the close of evidence. But it appears that
at least one other witness (Berg’s current wife) testified about his financial situation,
and we do not know what other evidence might have been presented.
      Berg’s notice of appeal states that “[t]ranscripts of the final hearing shall be
included in the record on appeal.” The transcript that the trial court and this Court
received is incomplete, impeding our ability to review Berg’s claims. Accordingly,
we REMAND this case to the Superior Court of Clarke County for completion of the
hearing transcript. Once the full transcript has been filed with the trial court, the Clerk
of the Superior Court shall re-transmit the appellate record (including the completed
transcript) to this Court within ten (10) days so that the appeal can be re-docketed.1
No further notice of appeal is required.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/13/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.




       1
        Given the wording of Berg’s notice of appeal, we presume that he intended
to include a transcript of the entire hearing in the appellate record. If Berg did not
intend to include the full transcript, he should inform the trial court of that fact and
amend his notice of appeal to indicate which excerpts should be included. Once all
designated excerpts have been filed, the Clerk of the Superior Court shall transmit the
record designated by Berg to this Court within ten (10) days so that the appeal can be
re-docketed.